DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-10 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1-10 is/are objected to because of the following informalities:  

The plurality of elements or steps found in at least claims 1, 6, and 8 are not separated by line indentations as per MPEP R-1.75.

In claim 1, line 2-3, “wherein one of bottom surfaces” should read “wherein one of the bottom surfaces”

Appropriate correction is required.


Claim(s) 2-10 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 calls for the limitation “can be snap-fitted” in line 4, which limitation is indefinite as it is unclear if the claim actually requires the two body parts to be snap-fitted. In other words, is a snap-fitting connection required by the claim? it is uncertain.

Claim 9 calls for the limitations “the two H-shaped members”, “the notch”, and “the mounted state”; which limitations lack antecedent basis.

To overcome this deficiency, applicant is encouraged to amend claim 9 to depend on claim 8; which provide antecedent basis for the limitations above.

Claim(s) 7-9 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 106098051 A).

Regarding claim 1:
Chen discloses a muffler (Fig. 1, [0008]), comprising a housing enclosed to form a hollow cavity, the cavity comprises a cylindrical chamber #102 and a rectangular parallelepiped chamber #103 ([0043]), wherein one of bottom surfaces of the cylindrical chamber is connected with a first surface of the rectangular parallelepiped chamber (Fig. 1), the cylindrical chamber communicates with an interior of the rectangular parallelepiped chamber ([0045]), and the cylindrical chamber is provided with an air inlet (#104 lower opening) and an air outlet (#104 upper opening). 
Regarding claim 2:
Chen further discloses wherein a diameter of the bottom surface of the cylindrical chamber is smaller than or equal to a length of a side of the first surface (see at least Fig. 1). 
Regarding claim 3:
Chen further discloses wherein the air inlet and the air outlet are arranged at an angle (the air inlet and the air outlet are arranged at an angle of 180 degrees with respect to one another). 
Regarding claim 5:
Chen further discloses wherein inner diameters of the air inlet and the air outlet are the same (see at least Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 106593818 A) in view of Chen (CN 106098051 A).

Regarding claim 6:
He discloses a refrigerator assembly (Fig. 1-4, [0047]), comprising a sealed box #200 ([0048]), wherein: 
the sealed box comprises an upper sealing body #220 and a lower sealing body #210, and the upper sealing body and the lower sealing body define a receiving cavity; 
a vacuum pump #300 is arranged in the receiving cavity. 

He does not disclose wherein the upper sealing body and the lower sealing body can be snap-fitted.

By official notice, the examiner submits that connecting housing parts by snap-fitting connection is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of He with the upper sealing body and the lower sealing body being snap-fitted.

One of ordinary skills would have recognized that doing so would have facilitated access to the interior of the seal box (no tools required to open the sealing box); thereby, facilitating maintenance and repairs of the content thereof.

He does not also disclose wherein the vacuum pump is connected with the muffler according to claim 1; whereby a refrigerator vacuum assembly is formed.

Nonetheless, He teaches that there is a need to reduce noise in the pump within the sealed box ([0007], [0027], & [0065]).

In the field of noise reduction, Chen teaches a muffler according to claim 1 (see rejection of claim 1 above).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of He with the vacuum pump connected with the muffler according to claim 1.

One of ordinary skills would have recognized that doing so would have reduced noise produced by the vacuum pump of the refrigerator; thereby, improving the acoustic comfort of the occupants nearby said refrigerator.

Regarding claim 10:
The subject matter claimed here is substantially similar to that of claim 6. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 6 above for the rejection of claim 10.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Chen to provide the air outlet on a side of the cylindrical chamber. Any change to the path structure of Chen will undoubtedly change its principle of operation, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For this reason, the instant claim is patentable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763